Opinion issued January 27, 2005








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00053-CV
____________

JAMES W. MAGO AND MARINER HOMES, Appellants

V.

THE BOARD OF ZONING ADJUSTMENT OF THE CITY OF CLEAR
LAKE SHORES, TEXAS, Appellee




On Appeal from the County Court at Law No. 1
Galveston County, Texas
Trial Court Cause No. 49,463




MEMORANDUM OPINION
          The parties have filed a joint motion to dismiss the appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Alcala.